248 F.3d 760 (8th Cir. 2001)
KURT R.E. MADSEN, D.O., PLAINTIFF/APPELLANT,v.AUDRAIN HEALTH CARE, INC., D/B/A AUDRAIN MEDICAL CENTER, JOSEPH A. CORRADO, M.D., AND MICHAEL D. JONES, M.D., DEFENDANTS/APPELLEES.
No. 00-1622
UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
Submitted: January 10, 2001Filed: April 24, 2001

1
Appeal from the United States District Court for the Eastern District of Missouri


2
Before Beam and Morris Sheppard Arnold, Circuit Judges, and Doty,1 District Judge

Doty, District Judge

3
Kurt R.E. Madsen, D.O., brought this diversity action challenging the decision of Audrain Medical Center to restrict his medical staff privileges. He asserted claims against the hospital, its chief of staff and chief of surgery for breach of contract, tortious interference with contract and business relationships and slander. Defendants moved to dismiss and the district court2 granted the motion, dismissing six of the seven claims brought by Madsen. The district court's order did not contain certification language permitting interlocutory review, nevertheless Madsen appealed. His subsequent attempts to obtain certification from the district court pursuant to Fed. R. Civ. P. 54(b) failed. Absent certification pursuant to Rule 54(b) or 28 U.S.C. 1292(b), we dismiss this appeal for lack of jurisdiction.



Notes:


1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota, sitting by designation.


2
 The Honorable E. Richard Webber, United States District Judge for the Eastern District of Missouri.